DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on June 01, 2021 for Application No. 16/532,457, title: “Converged Merchant Processing Apparatus, Methods And Systems”.

Status of the Claims
By the 06/01/2021 Response, claims 21, 30, and 40 have been amended, and no claim has been added or cancelled.  Claims 1-20 were cancelled by the 08/05/2019 Amendment.  Accordingly, claims 21-40 remain pending and have been examined.

Priority
This application is a CON of US Application No. 15/017,845 filed on 02/08/2016 (Patented No. 10,372,712) which claims the benefit of US Provisional Application No. 62/113,515 filed on 02/08/2015.
For the purpose of examination, the 02/08/2015 is considered to be the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,372,712.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 30, and 40 of the present application recite substantially the same limitations as claims 1, 10, and 20 of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.  Further, both the Application and Patent are directed to the same method of adding a payment option to a payment processing network.






Response to Arguments
Double Patenting
In view of Applicant’s comment, the DP rejection is MAINTAINED.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Step 1:
The amended claims recite a method and a system for adding a payment option to a payment processing network, therefore, the claims fall within the four statutory categories of invention (Yes).
Step 2A, Prong 1:
The amended claims recite methods and systems for enrolling a user in a membership account without a need for the user to manually input his or her personal information.  The claim steps, such as identifying data, transmitting data, querying data, retrieving data, transmitting data, displaying data, receiving data, and transmitting data, correspond to a method of organizing human activity.  The mere nominal recitation of the generic computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Yes).
Step 2A, Prong 2
The Examiner finds that the amended claims qualify as patent eligible subject matter per the 2019 Revised PEG, more specifically, the amended claims as a whole provides a practical application that expanded and enhanced the existing practices.  As explained by the Applicant and agreed by the Examiner, the technical problem was how to obtain payment option information that also does not require the time-consuming entries from users are real problems.  This argument is supported by the Applicant’s Publication, paragraph 4.  The claims describe a technical solution of obtain such information through converging approach and presenting it in an improved manner.  The set of series of GUI triggered on the user mobile device enable the user to convenient and quickly complete the adding of the payment option.  Therefore, the claims as a whole integrate the abstract idea into a practical application as per the guidance in the 2019 Revised PEG.  Thus, the claims are patent-eligible (Yes). 
Step 2B:
N/A.

Claim Rejections - 35 USC § 102/103
Claims 21-40 are pending in the application.  The closest prior arts, Purves (US PUB. No. 2015/0154588 A1) and Chawla (US PUB. No. 2014/0052617 A1), individually or in combination do not teach each and every elements of the claims.  An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the references.  Also, the closest Non-Patent Literatures (NPLs) on record do not teach or render obvious each and every elements 
For these reasons, independent claims 21, 30, and 40 are allowed over the prior arts of record.  Dependent claims 22-29 and 31-39 also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.

Conclusion
Claims 21-40 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697